Judgment of conviction affirmed. Concur — Breitel, J. P., Rabin, McNally and Steuer, JJ.; Stevens, J., dissents in the following memorandum: Defendant is charged with receiving money in aiding the game of policy, in violation of section 974 of the Penal Law. The evidence consisted of testimony by the arresting officer that he observed several persons approach defendant on the sidewalk outside of premises 324 Lenox Avenue, converse with him and hand him money. The officer did not hear the conversation. Thereafter defendant entered a beauty parlor at the premises, and the witness testified he overheard an unknown female say “give me 102 for a nickel.” He did not observe any money pass between them. No policy slips were found on the defendant. The testimony concerning occurrences on the sidewalk may be disregarded for, on the evidence, no crime was committed there. While it is a permissible, and perhaps a reasonable inference that the defendant did accept a bet, the evidence falls short of proving beyond a reasonable doubt his guilt of the crime charged. I therefore dissent and vote to reverse the judgment and dismiss the information.